Exhibit 4 JOINT FILING AGREEMENT The undersigned parties each agree that this Amendment No. 1 to the Statement on Schedule 13D filed herewith relating to the ordinary shares, no par value, of Kenon Holdings Ltd., is being filed on behalf of each of such persons pursuant to Rule13d-1(k)(1)under the Securities Exchange Act of 1934, as amended. XT INVESTMENTS LTD. By: /s/ Allon Raveh Name: Allon Raveh Title: Chief Financial Officer XT HOLDINGS LTD. By: /s/ Allon Raveh Name: Allon Raveh Title: Chief Financial Officer
